Title: To Thomas Jefferson from Katherine Sprowle Douglas, 21 June 1785
From: Douglas, Katherine Sprowle
To: Jefferson, Thomas


London, 21 June 1785. She had sent to TJ by Dr. John Witherspoon, when he was there, a memorial and copies of the correspondence between the Committee of Safety and Andrew Sprowle of Gosport, Virginia, “your once worthyly Esteemd freind …, who you well know fell a martyar to Tyranny and oppression.” Not having heard from TJ and, learning he is in Paris, she encloses other copies. Asks if he advises that she and her son go to Virginia to claim their property, which is still undisposed of by the state; she and her six fatherless children will turn to the “Justice and Clemency, of the Assembly of Virginia.” She hopes for a reply through John Adams.
